 Case 3:19-cv-02153-X-BN Document 62 Filed 03/19/21           Page 1 of 5 PageID 720



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

VANESSA REED,                                §
                                             §
             Plaintiff,                      §
                                             §
v.                                           §   Civil Action No. 3:19-CV-02153-X-BN
                                             §
DAT P. TRAN, Acting Secretary,               §
U.S. Department of Veterans Affairs,         §
                                             §
             Defendant.                      §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court are Motions for Summary Judgment from both the plaintiff

and the defendant.    [Doc. Nos. 34, 41].    The United States Magistrate Judge made

Findings, Conclusions, and a Recommendation regarding both motions.         [Doc. No.

59].   The plaintiff filed objections.      [Doc. No. 60].   And having reviewed the

findings, conclusions, and recommendation of the Magistrate Judge thoroughly, the

Court ACCEPTS them.

                                     I.       Facts

       The plaintiff, Vanessa Reed, formerly worked as a nurse for the Department of

Veteran Affairs.   After the Department terminated her employment, Reed filed a pro

se action against the secretary of the Department alleging wrongful termination.

She also attached several documents to her complaint to support her claim of

disability discrimination.   Both parties moved for summary judgment, and the


                                             1
 Case 3:19-cv-02153-X-BN Document 62 Filed 03/19/21                       Page 2 of 5 PageID 721



magistrate judge recommended that the Court grant the defendant’s motion and deny

Reed’s.

                                   II.     Standard of Review

      Because Reed objected to the magistrate judge’s findings, this Court reviews

them de novo. 1 The Court should grant summary judgment “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” 2           A fact is material if resolving it could alter the

outcome of the action. 3 And an dispute is genuine if, after considering the evidence

presented, a reasonable factfinder could return a verdict favoring the nonmovant. 4

When determining whether a genuine dispute of material fact exists, the Court draws

all inferences in the light most favorable to the nonmovant. 5

                                          III.    Analysis

      The Court must determine whether a reasonable factfinder could return a

verdict for Reed on either her wrongful termination claim or her disability

discrimination claim. To do so, the Court will examine each in turn.




      1   United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989).
      2   FED. R. CIV. P. 56(a).
      3   See Weeks Marine, Inc. v. Fireman’s Fund Ins. Co., 340 F.3d 233, 235 (5th Cir. 2003).
      4   See Crowe v. Henry, 115 F.3d 294, 296 (5th Cir. 1997).
      5   Id.



                                                  2
 Case 3:19-cv-02153-X-BN Document 62 Filed 03/19/21                  Page 3 of 5 PageID 722



                                   A.      Wrongful Termination

       In its landmark Bivens decision, the Supreme Court held that private citizens

could sue federal agents in their individual capacity. 6             But the Court recently

expressed reluctance to expand Bivens’ holding past the search and seizure context. 7

This is not a search or seizure case. Moreover, there is no statutory law that allows

section 1983 claims against federal officials. Section 1983 provides a remedy against

state officials and private actors.

       Accordingly, the Court therefore finds no genuine dispute of material fact

regarding Reed’s cause of action for wrongful termination because Reed has none.

The defendant is entitled to judgment as a matter of law on Reed’s wrongful

termination claim under section 1983.

                                 B.      Disability Discrimination

       Reed presents several documents as attachments to her complaint that the

Court construes as an attempt to state a claim under the Rehabilitation Act, which

protects federal employees from disability discrimination. 8             “A plaintiff alleging




       6 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971); see

also FDIC v. Meyer, 510 U.S. 471, 483–86 (1994),
       7   See Ziglar v. Abbasi, 137 S. Ct. 1843, 1856 (2017).
       8 Cavada v. McHugh, 589 F. App’x 717, 718 (5th Cir. 2014) (per curiam) (calling the

Rehabilitation Act “the exclusive remedy for federal employees”).



                                                    3
 Case 3:19-cv-02153-X-BN Document 62 Filed 03/19/21                      Page 4 of 5 PageID 723



disability discrimination can either provide direct evidence of the discrimination or

rely on the McDonnell Douglas burden-shifting framework.” 9

      Reed does not offer direct proof of the discrimination she alleges, so the Court

will analyze her claims under the McDonnell Douglas framework. First, the plaintiff

must show a prima facie case of discrimination. 10 Then the burden shifts to the

employer, who must “articulate some legitimate, nondiscriminatory reason for the

employee’s rejection.” 11 If the employer can do so, the burden shifts back to the

plaintiff, who must show the reason the employer gave is pretextual or “that the

employee’s disability was a substantial motivating factor in the decision.” 12

      To formulate a prima facie case of disability discrimination under the

Rehabilitation Act, Reed must show (1) that she has a disability, (2) that she was

otherwise qualified, (3) that she worked for a federally-funded program, and (4) that

her adverse treatment resulted solely from her disability. 13 But Reed does not make

this showing.       Reed does not allege any facts that would suggest a causal link

between her alleged disability and the termination of her employment.                      Instead,




      9    Diggs v. Burlington N. & Santa Fe Ry. Co., 742 F. App’x 1, 3 (5th Cir. 2018).
      10   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
      11   Id.
      12   Diggs, 742 F. App’x at 3.
      13   See Chandler v. City of Dallas, 2 F.3d 1385, 1390 (5th Cir. 1993).



                                                   4
 Case 3:19-cv-02153-X-BN Document 62 Filed 03/19/21                   Page 5 of 5 PageID 724



Reed admitted at her deposition that the Department of Veteran Affairs terminated

her because the Department believed her nursing license had expired. 14

       Because Reed’s complaint does not satisfy the requisite elements of a prima

facie case of disability discrimination under the Rehabilitation Act, the Court need

not proceed to the second burden-shifting step.              Even when the Court draws all

reasonable inferences in Reed’s favor, there is no genuine dispute of material fact that

the Department terminated Reed’s employment not due to her disability, but due to

the Department’s good-faith belief that Reed’s license had expired. The defendant

should receive judgment as a matter of law on this point too.

                                        IV.    Conclusion

       The Court hereby accepts the Findings, Conclusions, and Recommendation of

the Magistrate Judge. And the Court therefore GRANTS the defendant’s Motion

for Summary Judgment, DENIES the plaintiff’s Motion for Summary Judgment, and

DISMISSES WITH PREJUDICE all the plaintiff’s claims.

       IT IS SO ORDERED this 19th day of March, 2021.



                                              ____________________________________
                                              BRANTLEY STARR
                                              UNITED STATES DISTRICT JUDGE




       14 Doc. No. 36 at 32(“She didn’t choose to terminate me on disability. She just blank and just

up and terminated me because she said my license were expired.”).



                                                 5
